DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on 7/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 2 is objected to because of the following informalities:  In line 2 the phrases “which do not comprises” is awkward.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 1 it is unclear as to what is being effected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuttle (US 2007/0045238A1).
With respect to claim 1, Tuttle teaches a method of welding a first metal object to a second metal object, wherein at least one of said first metal object or said second metal object comprises a self-passivated metal, the method comprising: contacting a surface of said first metal object and/or said second metal object which comprises said self-passivating metal with a fluoroanion-containing composition that comprises a at least one [(HF)nF].sup.- species, to thereby obtain an activated metal surface (figures 1-3; and paragraphs 18-23); melting at least one of the first metal object and/or the second metal object at said surface, and/or optionally melting a filler metal so as to fill an interface between the first metal object and the second metal object (figures 1-3; and paragraphs 18-23); and cooling the first metal object and the second metal object or cooling said filler, to thereby fuse the first metal object to the second metal object (the weldment of Tuttle is intrinsically cooled prior to being placed into service). Note that sulfur hexafluoride (SF6) is a compound that dissociates to produce an FH F-anion.  Thus, [(HF)nF].sup.- species is formed on the metal surface during welding.
With respect to claim 2, aluminum oxide, which naturally forms on aluminum at room temperature, is not a self-passivated metal.
With respect to claim 3, Tuttle teaches melting said filler metal, (27) the method further comprising contacting a surface of said filler metal with a fluoroanion-containing composition that comprises a at least one [(HF)nF].sup.- species, to thereby obtain an activated metal surface. 
With respect to claim 4, Tuttle teaches said filler metal is a self-passivated metal (paragraphs 16 and 19). 
With respect to claim 5, Tuttle teaches wherein said activated metal surface is essentially devoid of a passivation layer (figures 1-3; and paragraphs 18-23). Note that the reactive welding process of Tuttle will intrisically remove aluminum oxide.
With respect to claim 6, Tuttle teaches effected at a temperature lower than a melting temperature of said passivation layer (the sulfur hexafluoride is effected at a temperature lower than the melting temperature of aluminum oxide) (figures 1-3; and paragraphs 18-23).
With respect to claims 7-8, since the reaction of Tuttle produces FH F-anions and the materials are the same, it is the examiner’s position that the activated metal surface of Tuttle would intrinsically comprise fluorohydrogenate-metal species (HF-species) and exhibit at least two peaks in an attenuated total reflection infrared spectrum having a wavenumber range selected from the group consisting of from 3150 cm 1 to 2840 cm 1, from 1110 cm 1 to 800 cm 1, from 2505 cm 1 to 2200 cm 1, from 1920 cm 1 to 1600 cm 1 and/or from 1170 cm 1 to 870 cm 1. 
With respect to claim 9, Tuttle teaches wherein said self-passivated metal is aluminum (figures 1-3; and paragraphs 18-23). 
With respect to claim 10, Tuttle teaches wherein said first metal alloy or said second metal alloy is an alloy steel (paragraph 15).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/KILEY S STONER/            Primary Examiner, Art Unit 1735